DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-2, in the reply filed on 27 August 2021 is acknowledged.
Claims 3-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 27 August 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 November 2019, 02 December 2020, and 28 January 2021 was considered by the examiner.

Claim Status
Claims 1-6 are pending. 
Claims 3-6 are withdrawn.
Claims 1-2 are rejected.
Claims 1-2 are objected to.

Claim Objections
Claim 1 is objected to because of the following informalities:
There are phrases in Claim 1 that feature improper syntax specifically: (i) “…a martensite-austenite constituent has an average size of 1.0 μm or less…” should read as “…a martensite-austenite constituent having an average size of 1.0 μm or less…” and (ii) “…retained austenite having a size of 1.5 μm or more accounts for 2% or more of a total amount of the retained austenite…” should read as “….the retained austenite having a size of 1.5 μm or more accounting for 2% or more of a total amount of the retained austenite…”
Claim 2 is objected to because of the following informalities:
Claim 2 recites “…satisfying any one or more of following (a) to (e):” which should read as “…satisfying any one or more of the following (a) to (e):”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, regards as the invention.
Regarding Claim 1, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 1 recites the broad recitation “N: 0.01% by or less”, and the claim also recites “solute nitrogen is 0.002% by mass of less” which is the narrower statement of the range/limitation. . The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Under the broadest reasonable interpretation, the examiner is interpreting the steel such that it comprising 0.01% by mass or less N, as this would encompass both claimed ranges.
Regarding Claim 2, Claim 2 recites “The high-strength sheet according to Claim 1, satisfying any one or more of the following (a) to (e); (a) comprising 0.30% by mass or less of C, (b) comprising less than 0.10% by mass of Al…” which are open ended ranges. Claim 1 positively recites a minimum amount of C (0.15-0.35% by mass) and Al (0.01% or more), which conflicts with the ranges of instant Claim 2, and therefore the scope of Claim 2 is unclear, and Claim 2 is indefinite. To aid in compact prosecution the examiner is interpreting Claim 2 as “The high-strength sheet according to Claim 1, satisfying any one or more of the following (a) to (e); (a) comprising 0.15% by mass to 0.30% by mass of C, (b) comprising 0.01% by mass to less than 0.10% by mass of Al…”
Further Regarding Claim 2, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Takashima et al. (US 2017/0107591, cited by applicants on IDS filed on 02 December 2020, Takashima).
Regarding Claim 1, Takashima teaches a high-strength steel (Abstract) comprising a composition and microstructure that overlap the instantly claimed steel (shown below) and overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05).
Element
Instant Claim 1
Takashima
C
0.15-0.35%
0.13-0.25%1
Al
≥0.01%
0.01-0.08%1
Al + Si
0.5-3.0%
1.21-2.28%2
N
0-0.01%
0-0.008%1
Mn
1.0-4.0%
2.0-3.2%1
P
0-0.05%
0-0.08%1
S
0-0.01%
0-0.005%1
Fe
Balance
Balance1
Microstructure
Instant Claim 1
Takashima

0-5%
2-15%1
Tempered Martensite + Bainite
60% or more
Bainite (15-50%) – Tempered Martensite (30-70%) – Combined (45-100%)3
Retained Austenite
10% or more
5-20%1
Martensite-Austenite Grain Size
1.0 μm or less
Not Mentioned
Average Retained Austenite Grain Size
1.0 μm or less
0-2.0μm4
% Retained Austenite Grains 1.5μm or More
2% or more
Not Mentioned

1Claim 7
2Implicit from Claim 7
3Paragraph [0063]
4Paragraph [0060]

Takashima does not explicitly teach (i) a martensite-austenite constituent with an average size of 1.0 μm or less, or (ii) the retained austenite having a size of 1.5 μm or more accounting for 2% or more of a total amount of the retained austenite. However, Takashima teaches where the steel is hot rolled at 1150-1300°C (Paragraph [0070]), cooling to 650°C or lower at 80 °C/sec or lower (Paragraph [0072]), then annealing at 820°C or higher for 30 sec or longer, heated at 3-30 °C/sec (Paragraph [0076]), then cooling to 100-250°C at a rate of 3 °C/sec or more (Paragraph [0081]), then holding at a second soaking temperature of 350-500°C for 30 sec or longer (Paragraph [0082]). These processing conditions are substantially identical to those which applicant disclose in the present application to make their steel sheet (see Specification Paragraphs [0056]-[0071]). Therefore, since Takashima teaches a substantially identical method of manufacturing their steel sheet, the examiner submits that a martensite-austenite constituent with an average size of 1.0 μm or less, and retained austenite having a size of 1.5 μm or more accounting for 2% or more of a total amount of the retained austenite, would have reasonably been expected to be inherent in the disclosure of Takashima, absent concrete evidence to the contrary, since the properties of products that are identical or substantially identical in structure or composition, and/or are produced by identical or substantially identical processes, are In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).; MPEP 2112.01).
Regarding Claim 2, Takashima teaches all of the limitations of the high-strength steel sheet of Claim 1. Takashima further teaches the inclusion and/or narrow range of listed elements of Claim 1, to satisfy at least one of the listed conditions (a)-(e), which overlap with ranges of instant Claim 2 (shown below), and overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05).
Condition
Element
Instant Claim 2
Takashima
(a)
C
0.15-0.35%
0.13-0.25%1
(b)
Al
≥0.01%
0.01-0.08%1
(c)
Cu
0-1.0%
0-0.5%2

Ni
0-1.0%
0-0.5%2

Mo
0-1.0%
0-0.5%2

Cr
0-1.0%
0-0.5%2

B
0-1.0%
0.0003-0.0050%3
(d)
Ti
0-0.2%
0.055-0.130%1

V
0-0.2%
0-0.05%4

Nb
0-0.2%
0-0.05%4

Mo
0-0.2%
0-0.5%2

Zr
0-0.2%
Not Mentioned

Hf
0-0.2%
Not Mentioned
(e)
Ca
0-0.01%
0-0.0050%5

Mg
0-0.01%
Not Mentioned

REM
0-0.01%
0-0.0050%5

1Claim 7
2Claim 10 
3Claim 8
4Claim 9
5Claim 11

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-2 of copending Application No. 16/615,462 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant Claim 1 recites a high-strength steel sheet with a composition comprising by mass, C: 0.15-0.35%, Si+Al: 0.5-3.0%, Al: 0.01% or more, N: 0-0.01%, Mn: 1.0-4.0%, P: 0-0.05%; S: 0-0.01%, and a balance Fe, with a microstructure of 5% or less of ferrite, 60% or more of tempered martensite and tempered bainite, 10% or more of retained austenite being 1.0 μm or less on average and 2% or more being 1.5 μm or larger, a martensite-austenite constituent of 1.0 μm or less, and an amount of solute nitrogen of 0-0.002% by mass. 
By comparison, Claim 1 of the reference application teaches a high-strength steel sheet with a composition comprising by mass, C: 0.15-0.35%, Si+Al: 0.5-3.0%, Al: 0-0.1% (Claim 2), Mn: 1.0-4.0%, P: 0-0.05%; S: 0-0.01%, and a balance Fe, with a microstructure of 5% or less of ferrite, 60% or more of tempered martensite and tempered bainite, 10% or more of retained austenite being 0.21 μm or less on average and 2% or more being 1.0 μm or larger, all of which overlap with the instant application, and overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05). Further, the reference application does not teach a martensite-austenite constituent nor nitrogen contained in the steel composition, which i.e., a grain size of 0 and an amount of soluble nitrogen of 0.
Instant Claim 2 recites conditions for (a)-(e) overlapping those recited in Claim 2 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ikeda et al. (US 2004/0226635), Naitou et al. (US 2014/0044585), and Murakami et al. (2017/0268077) teach similar steel sheets to that which is claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D SCHNEIBLE whose telephone number is (571)272-5291.  The examiner can normally be reached on 08:30 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



						/HUMERA N. SHEIKH/                                                                        Supervisory Patent Examiner, Art Unit 1784                                                                                                                                

/JOHN D SCHNEIBLE/Examiner, Art Unit 1784